Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 1 of 17 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

   IOU CENTRAL, INC.
   d/b/a IOU FINANCIAL, INC

          Plaintiff,                                    CASE NO.: 20-2746
   vs.

   ORR INDUSTRIES, LLC.;
   RENEE M. ORR;
   TANNER DEAN ORR;
   SUMMER MARIE ORR A/K/A
   SUMMER MARIE MCLELAND;
   SCOTT DEAN ORR;

         Defendants.
   __________________________________/

                                         COMPLAINT

          Plaintiff sues the Defendants as follows:

          1.      Plaintiff IOU is incorporated in Delaware, whose principal place of

   business is located in Georgia, which is a citizen of both states per 28 U.S.C. § 1332.

          2.      Defendants Renee Orr, Tanner Orr and Summer Orr [Debtors] are domiciled

   in and citizens of Florida per § 1332, the members of Orr Industries [Business] dissolved

   on 9/25/20 per the Florida Secretary of State.

          3.      Scott D. Orr [SDO] is domiciled in and a citizen of Florida, per § 1332 who

   is the spouse of Defendant Renee Orr.

          4.      Jurisdiction exists per §1332 as the parties are diverse and the sum in

   controversy exceeds $76,000.00, damages, fees and interest. Jones v. Landry, 387 F.2d




                                                 1
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 2 of 17 PageID 2




   102 (5th Cir. 1967), Cohen v. Office, 204 F.3d 10717 (11th Cir. 2000), Groves v. Rogers,

   547 F.2d 900 (5th Cir. 1977), Ryan v. State Farm, 934 F.2d 276 (11th Cir. 1991), Holley v.

   Credit, 821 F.2d 1531 (11th Cir. 1987) Waller v. Prof., 296 F.2d 547 (5th Cir. 1961).

   Jurisdiction exists on all claims. Exxon v. Allapattah, 545 U.S. 546 (2005).

          5.      Per Fla. Stat. § 48.193 et seq and the Constitution, jurisdiction exists, is

   proper and just for Defendants, who reside in and/or conduct business in Florida.

          6.      Under 28 U.S.C. § 1391 and § 89, venue is proper as a substantial part of the

   events or omissions giving rise to the claims occurred here, the properties at issue is located

   here, Defendants consented to, reside and conduct business here.

          7.      On 3/27/19, Debtor(s) submitted a Loan Application to IOU’s office website,

   for a commercial loan [Loan] purportedly for Business, of which they claimed to be the sole

   owners, but for all Orr Defendants, of which they consented, benefitted and ratified.

          8.      On 3/27/19 [Closing Date] Debtor(s) executed a Promissory Note for the

   Business to IOU for a gross loan amount/principal of $240.187.50, at IOU’s Georgia office

   website, in exchange for its Loan Funds, with a loan guaranty fee, confirming all

   information, consenting to its terms, of which all Defendants consented and ratified.

          9.      The Note is in default if (i) any amount due pursuant to it is not received by

   IOU when due (ii) Business breaches any warranty, representation, covenant, term or

   condition of it (iii) default under any guaranty agreement or instrument, now existing, after

   committed or made, provided to IOU to enhance the Loan’s credit underwriting; any

   bankruptcy, insolvency or receivership proceeding is commenced by or against Business




                                                 2
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 3 of 17 PageID 3




   and not dismissed within 30 days (iii) Business ceases to exist (iv) obtains another loan

   during the term of the Loan without IOU’s prior written permission. [Note ¶ 6]

          10.     The Note includes a Security Agreement, by which Debtor(s) and Business,

   recipients of the Funds, were to encumber their property, proceeds and assets as collateral

   for the Loan, upon which IOU relied in approving the Loan, of which Defendants,

   consented, benefitted and ratified, which states:

          As security for the due and punctual payment of all amounts due or to
          become due and the performance of all obligations of Borrower from time
          to time under this Note and all extensions, renewals and amendments of any
          of the foregoing Borrower hereby pledges, transfers, assigns, conveys and
          grants a security interest to a continuing lien upon and security interest in
          and to all of Borrower’s now owned or hereafter acquired, created or arising
          property including any right, title or interest in or to property of any kind
          whatsoever, whether real, personal or mixed, and whether tangible or
          intangible, and in each case regardless of where such Property may be
          located and whether such Property may be in the possession of Borrower,
          Lender or a third party and shall include any right, title or interest in or to
          property of any kind whatsoever, whether real, personal or mixed, and
          whether tangible or intangible and (1) any and all amounts owing to
          Borrower now or in the future from any merchant processor(s) processing
          charges made by customers of Borrower via credit card or debit card
          transactions: (2) all other tangible and intangible personal property,
          including, but not limited to: (a) inventory, (b) equipment, (c) investment
          property, including certificated and uncertificated securities, securities
          accounts, security entitlements, commodity contracts and commodity
          accounts, (d) instruments, including promissory notes, (e) chattel paper,
          including tangible chattel paper and electronic chattel paper, (f) documents,
          (g) letter of credit rights, (h) accounts, including health care insurance
          receivables (i) deposit accounts, (j) general intangibles, including payment
          intangibles and software, and (k) as-extracted collateral as such terms may
          from time to time be defined in the UCC. The collateral includes all
          accessions, attachments, accessories, parts, supplies and replacements for
          the collateral, all products, proceeds and collections. [Note ¶ 21]




                                                 3
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 4 of 17 PageID 4




          11.     The obligations of Business under the Note may only be assigned by IOU’s

   consent. [Note ¶ 22] IOU provided no such consent to any Defendant or anyone else.

          12.     On or about the Closing Date, Debtor(s), Renee Orr, Summer Orr and Tanner

   Orr, executed Guaranty(s) at IOU’s Georgia office website, guaranteeing the Note/Security

   Agreement, who received and personally benefitted from the Funds as did SDO of which

   they consented, benefitted and ratified as co-guarantors. [Note ¶ 12, Guaranty(s) ¶ 1-2]

          13.     Per the Guaranty(s), Debtor(s) granted and/or intended to grant the same

   security interest in their property, proceeds and assets as Business to guaranty the

   Note/Security Agreement, of which Defendants consented, benefitted and ratified.

          14.     The Guaranty(s) mandate enforcement as to Debtor(s) if Business defaults

   on its obligations under the Note and its obligations are not satisfied by Debtor(s), which

   are enforceable against Debtor(s), their successors and assigns, of which Defendants knew,

   consented, benefitted and ratified. [Guaranty(s) ¶1-3]

          15.     Per the Guaranty(s), Debtor(s) must provide all financial information for

   themselves and Business at the request of IOU which Defendants ratified. [Guaranty ¶ 6]

          16.     On the Closing Date, Debtor(s) executed a Debit Agreement with Business

   to IOU, authorizing Loan payments by their account to IOU, certifying its purpose and

   their account information, of which Defendants knew, consented, benefitted and ratified.

          17.     On the Closing Date, Debtor(s) and Business approved disbursement of the

   Funds, by IOU, of which Defendants consented, benefitted and ratified.




                                                4
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 5 of 17 PageID 5




          18.     On the Closing Date, Debtor(s) and Business received the Funds by wire

   from IOU’s account to theirs, of which Defendants consented, benefitted and ratified.

          19.     IOU intended for its Loan as a secured interest in all property, assets and

   proceeds of the Fund’s recipients, Defendants, to be repaid the Funds and would not have

   otherwise advanced them per the Guaranty(s), Note and Agreements. [Instruments]

          20.     Debtor(s) and Business breached the Instruments just a few months after

   receipt of the Funds, which they never cured, failing to make payments, failing to provide

   financial information, dissolving Business, which IOU accelerated due to the default.

          21.     Debtor(s) and Business did not intend to or could not repay the Funds,

   which they did not disclose to IOU, who acted for each other and the other Defendants as

   to the Funds and the Loan of which Defendants knew, benefitted, consented and ratified.

          22.     Defendants are jointly and severally liable for the Loan and Instruments to

   which they consented and ratified, fulfilling of at least one of the below; who namely:

          (a)     Acted as agents for each other such as obtaining the Loan and the Funds of

   which they knew, benefitted, consented and ratified.

          (b)     Operate as or are a partnership, for their same, related business; the

   Business in which they share the benefits and liabilities including the Funds.

          (c)     Owned, operated and conducted Business, as their alter-ego, disregarding

   its entity, undercapitalizing it per their failure to repay the Loan with other debts and its

   9/25/20 dissolution, misusing its corporate form as a conduit/instrumentality for personal




                                                5
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 6 of 17 PageID 6




   affairs, fraudulently obtaining the Funds and evading the Loan, which share and co-mingle

   assets, finances, ownership, and offices with their other businesses.

          (d)     Business lacks an existence separate from Defendants, per their unified

   interest or ownership, a subterfuge to avoid IOU’s debt, whose form should be justly

   disregarded and pierced, with full liability for damages/relief imposed upon them.

          (e)     Defendants assumed or are liable for the debts/liabilities at issue, the Loan,

   Instruments and claims, who have a debtor-creditor relationship with IOU, including as

   successors and/or assigns of Debtors per the Instruments.

          23.     IOU’s Instruments attached to all property, assets and/or proceeds of

   Defendants, including but not limited to the following ones:

          (a)     16224 Iola Woods Trail, Dade City FL 33525, Lot 10, Iola Woods, Parcel

   No. 15-24-20-0000-02400-0110, and 15-24-20-0000-2400-0100 titled to Tanner and

   Summer Orr, mentioned in the Guaranty(s), of which they invested, purchased or improved

   with the Funds, not subject to any valid homestead designation, which they purportedly

   sold on 7/6/20 by a illegally concealed deed, recorded at Book 10131, Page 3842;

          (b)     12715 Eastpoint Drive, Dade City FL 332525, Lot 820 Lake Jovita Golf

   and Country, per plat recorded at Book 76, Pages 15-20 Pasco Records, Parcel No.

   0625210090000008200, titled to Renee and Scott Orr per a deed recorded at Book 9825,

   Page 1589, mentioned in the Guaranty(s), of which they invested, purchased or improved

   with the Funds, not subject to any valid homestead designation.




                                                 6
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 7 of 17 PageID 7




          (c)     103-855 Ocean Shore Boulevard, Ormond Beach FL 32176, Parcel Id:

   420203001030, titled to Renee Orr per a deed recorded at Book 6574, Page 3977, of which

   she invested, purchased or improved with the Funds, not subject to a valid homestead.

           (d)    Any UUC-1 recorded by IOU on the Loan, to which all other property,

   assets, proceeds and interests of Debtor(s) and Business are subject, such as one recorded

   on 9/30/19 by IOU, No. 201909787025 of which all Defendants had notice.

          (e)     Any property, proceeds and assets secured by other loans of Defendants,

   which IOU’s Loan satisfied, in whose shoes IOU now stands, which Defendants ratified.

          (f)     Any Funds used to benefit any Defendant and their property, assets and

   proceeds, which are also subject to the Loan.

          24.     Defendants did and/or conspired to make misrepresentations or material

   omissions to IOU, through Debtor(s), who negligently, knowingly misrepresented or failed

   to disclose to IOU the following, contrary to their representations to IOU that they would and

   could comply with the Instruments and satisfy the Loan:

          (a)     They fraudulently induced IOU to close the Loan, which they did not intend

   to or could not perform, defaulting just months after closing the Loan, not disclosing they

   fraudulently stripped Business of its property, assets and proceeds, in which IOU had a

   secured interest, which the Orrs “transferred” to Mark Healy by a fraudulent ‘assignment’

   dated 10/23/19, recorded 11/1/19, Pasco Book 9990, Page 3761, deliberately omitting any

   mention of IOU and its secured interest, of which all Defendants had notice.




                                                   7
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 8 of 17 PageID 8




          (b)     The fraudulent ‘assignment’ of the assets of Business by Defendants is

   void, omits any mention of IOU, is not binding upon and has no legal effect upon IOU,

   whose Loan is governed by Georgia law, which prohibits such an assignment, which never

   had notice of and never consented to the “assignment” of the assets of Business.

          (c)     Defendants illegally sold the property, assets and proceeds of Business,

   without notice or consent of IOU, which received nothing from that sale, even after receipt

   of repeated communications by the Orr Defendants from IOU on the defaulted Loan.

          (d)     Debtors lied about their alleged efforts to resolve the Loan default and

   alleged insolvency after the Closing to hinder, delay or defraud enforcement of the Loan.

          (e)     Defendants had Pasco County illegally seal nearly all real estate and court

   records involving the Orr Defendants and Business, of Summer and Tanner Orr, and of the

   illegal disposition of the property, assets and proceeds of Summer and Tanner Orr and of

   the Business, to hinder, delay or defraud creditors, such as IOU, which was fraudulently

   and illegally deprived of its loan collateral without due process.

          (f)     Defendants failed to disclose other debts of Business at the Closing Date,

   such as its agreement with Hatch Industries dated 2/13/19 for $87,112.80, , its agreement

   dated 7/27/18 with Dobbs Equipment for $16,279.07, all of which resulted in suits in Pasco

   County, its agreement dated 7/24/17 with United Rentals for over $140,000.00, its

   agreement with Global Rental dated 8/16/17 for $14,935.26

           25.    IOU justifiably relied on the misrepresentations or omissions of Debtors as

   honest and accurate throughout the Loan process and in the Instruments, inducing and




                                                 8
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 9 of 17 PageID 9




   causing IOU to close the Loan and wire the Funds to them, which was damaged as a result

   of their misconduct which Defendants ratified.

          26.     IOU held and/or owned the Instruments and claims at issue [Claims] and

   had standing to enforce them before suit, their principal balance and/or value exceeding

   $76,000.00, with attorney’s fees as provided by law and their terms.

          27.     Debtor(s) induced or encouraged IOU to confer the Funds on them per the

   Instruments, which they did not intend to satisfy or could not satisfy, of which Defendants

   benefitted, consented and ratified.

          28.     IOU provided the Funds to Business and Debtors and/or their agents,

   expecting repayment, which Defendants appreciated, benefitted, consented and ratified.

          29.     Defendants knew of, accepted and retained the Funds, which they did not

   reject, should return or compensate, are otherwise unjustly enriched by them at IOU’s

   expense, retaining them, their property, assets and proceeds absent IOU’s interest in them.

          30.     Defendants are indebted to IOU for the Funds, fees, costs and charges, of

   which their property, assets and proceeds are secured as collateral.

          31.     Defendants conspired to commit the misconduct per the corrupt agreements

   who are liable for each other’s acts and omissions as partners, servants, agents, successors,

   assigns, as part of, within their relationship, who jointly benefitted and/or ratified them.

          32.     All conditions precedent to suit occurred, were fulfilled, waived and/or their

   occurrence and/or fulfillment was unnecessary and/or futile.




                                                  9
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 10 of 17 PageID 10




                           COUNT I: DECLARATORY, EQUITABLE AND
                           RELATED RELIEF AS TO ALL DEFENDANTS

           33.     ¶ 7-32 are incorporated.

           34.     Defendants are jointly liable for the Loan and Funds, whose property, assets

    and proceeds, such as the Properties or any property, assets and proceeds resulting from

    them, are subject to the Instruments, who seek to wrongfully evade the Loan.

           35.     The fraudulent and/or inequitable misconduct of Defendants requires

    reformation of the Instruments to include them, their property, assets and proceeds, who

    induced IOU to make the Loan, to which they are subject, but were all wrongfully omitted.

           36.     The fraudulent or inequitable misconduct of Defendants permits them to

    wrongfully retain the Funds and their property, assets and proceeds, absent IOU’s intended

    secured interest in them, for which IOU has no adequate legal remedy.

           37.     The Instruments are intended to bind all recipients and beneficiaries of the

    Funds, Defendants, whose property, assets and proceeds are to secure the Loan, who knew

    of, consented to, benefitted from and ratified the Loan, receiving and retaining the Funds.

           38.     IOU stands in the shoes of prior satisfied loans per equitable doctrines of

    subrogation, contribution, exoneration and quia timet which IOU is entitled to invoke.

           39.     The Instruments are intended as and constitute a security interest/mortgage

    lien in all property, proceeds and assets of the Defendants, identified and described as

    collateral, of which they ratified, for which equitable relief will not prejudice them.

           40.     Per 28 U.S.C. § 2201, Fla. Stat. § 679.1011 et seq, § 697.01 et seq, § 65.011

    et seq, and applicable law, IOU requests the Court declare, establish and reform its




                                                  10
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 11 of 17 PageID 11




    Instruments to bind Defendants jointly for the Loan, as a security interest/mortgage lien in

    their property, assets and proceeds, per the Prior Loan(s) under subrogation, contribution,

    exoneration and quia timet; and grant all just relief.

                        COUNT II: BREACH OF INSTRUMENTS AND
                        RELATED RELIEF AS TO ALL DEFENDANTS

           41.     ¶ 7-32 and ¶ 40 are incorporated.

           42.     Defendants consented to, benefitted from and ratified the Instruments,

    accepting the Funds of which they are liable as co-guarantors and estopped from disputing.

           43.     Defendants breached the Instruments, failed to make payments and did not

    otherwise comply with their terms, which are now due.

           44.     IOU accelerated the principal balance of its defaulted Instruments of which

    Defendants were given notice and/or notice was not required and/or is futile and the

    Instruments provide for payment of IOU’s attorney’s fees and costs.

           45.     Defendants are notified IOU is entitled to enforce and invoke the fees

    provisions of the Instruments as to them and will be indebted for IOU’s fees/costs, unless

    all principal, interest and charges due per them are paid in 10 days of service of this suit.

           46.     IOU demands judgment as to Defendants for damages under the

    Instruments in the principal sum of at least $76,000.00, fees, interest, costs and just relief.




                                                   11
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 12 of 17 PageID 12




              COUNT III: BREACH OF FIDUCIARY DUTY OF TRUST TO
             CREDITOR AND RELATED RELIEF AS TO ALL DEFENDANTS

           47.     ¶ 7-32 are incorporated.

           48.     Business is presumed insolvent, per its default on the Loan and other debts

    as they came due, which lacks assets with short term liquidity, its assets are less than its

    liabilities and lacks capital to support its operations per its above dissolution.

           49.     Debtor(s) rendered Business insolvent, incurring debt which it could not

    repay, incurring other debt and otherwise mismanaging its property, assets and proceeds.

           50.     Debtor(s) had fiduciary duties to creditors of Business, such as IOU, as its

    managers/officers, to conserve and manage its property, assets and proceeds in trust for the

    benefit of its creditors, such as IOU, after its insolvency, which they were not convert or

    give away, precluding collection of IOU’s debt, to benefit themselves at IOU’s expense.

           51.     Debtor(s) breached their fiduciary duties to IOU by knowingly misusing the

    property, assets and proceeds of Business after its insolvency to preferentially benefit their

    interests, dishonestly, in bad faith (a) paying themselves from them (b) misusing them for

    personal use such as with the fraudulent assignment (c) in violation of the Instruments,

    constituting (e) fraudulent transfers per Fla Stat § 726.105, to hinder, delay or defraud IOU

    in enforcing its Loan (d) constructively fraudulent transfers per Fla. Stat. § 725.106 (d)

    impairing IOU’s security interest in the property, assets and proceeds of Business, left a

    shell incapable of satisfying the Loan, which was not satisfied.




                                                   12
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 13 of 17 PageID 13




           52.     Debtor(s) misconduct wrongfully precluded satisfaction of the Loan by

    Business, whose misuse of its property, assets and proceeds impaired IOU’s security

    interest in them of which Defendants consented, benefitted and ratified.

           53.     Defendant SDO aided and abetted Debtor(s) breach of fiduciary duty, and

    misconduct, knowingly participating in their misconduct and misuse of the property, assets

    and proceeds of Business for his benefit, which he ratified and is liable.

           54.     The misconduct of Defendants was intentional, grossly negligent, wanting

    in care, with knowledge IOU would be harmed, in which they participated and ratified.

           55.     Per Fla. Stat. § 768.72 et seq and applicable law, IOU demands judgment as

    to Defendants for their misconduct, compensatory, consequential, special, nominal,

    punitive damages exceeding $76,000 and all just relief including its equitable remedies.

                 COUNT IV: QUANTUM MERUIT/UNJUST ENRICHMENT
                   AND RELATED RELIEF AS TO DEFENDANT SDO

           56.     ¶ 7-32 are incorporated.

           57.     Defendant SDO induced and/or encouraged IOU to confer the Funds upon

    him through Debtor(s), of which he benefitted, consented and ratified.

           58.     IOU provided the Funds to SDO, through Debtor(s), expecting their

    repayment, which he knew, benefitted, consented and ratified.

           59.     Defendant SDO knew of and accepted the Funds which should be repaid,

    who is otherwise unjustly enriched by them at IOU’s expense.

           60.     Defendant SDO is indebted to IOU for the Funds, interest and costs.




                                                  13
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 14 of 17 PageID 14




           61.     IOU demands judgment as to Defendant SDO for the unpaid Funds, costs

    and just relief such as its equitable remedies.

                 COUNT V: EQUITABLE LIEN/EQUITABLE MORTGAGE
                    AND RELATED RELIEF AS TO DEFENDANTS

           62.     ¶ ¶ 7-32 and ¶ ¶ 48-53 are incorporated.

           63.     Defendants wrongfully induced IOU to provide the Funds, and close the

    Loan, without intending to satisfy it, satisfaction of which they wrongfully precluded.

           64.     Defendants knew of, accepted and retained the Funds as a secured debt in

    their property, assets and proceeds, who are unjustly enriched absent IOU’s intended

    secured interest in them for which IOU has no adequate remedy.

           65.     An equitable lien or mortgage to secure IOU’s Loan is intended and implied

    on the property, assets and proceeds of Defendants, such as the Properties, subject to the

    Instruments, maintained and/or improved by the IOU’s wrongfully obtained funds per

    their misconduct, which they are estopped from denying.

           66.     Per 28 U.S.C. § 2201 et seq and applicable law, IOU requests the Court

    declare and impose an equitable lien/mortgage on all property, assets and proceeds of

    Defendants for the Loan, relating back to its execution/origination and grant just relief.




                                                  14
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 15 of 17 PageID 15




                         COUNT VI: CONSTRUCTIVE TRUST AND
                        RELATED RELIEF AS TO ALL DEFENDANTS

           67.     ¶ ¶ 7-32 and ¶ ¶ 48-53 are incorporated.

           68.     The property, assets and proceeds of all recipients of the Funds, Defendants,

    were to secure the Loan, per the Instruments, of which they knew, benefitted, consented

    and ratified but wrongfully preclude its performance.

           69.     Defendants wrongfully induced IOU to provide the Funds, and enter into

    the Loan, without intending to satisfy it, satisfaction of which they wrongfully precluded.

           70.     Defendants knew of, accepted and retained the Funds as a secured debt in

    their property, assets and proceeds, who unjustly enriched absent IOU’s intended secured

    interest in them for which IOU has no adequate remedy.

           71.     A constructive trust to satisfy the Instruments is implied on all property,

    assets and proceeds of Defendants, such as the Properties, subject to the Instruments,

    maintained and/or improved by the IOU’s wrongfully obtained funds per their misconduct,

    which they are estopped from denying.

           72.     Per 28 U.S.C. § 2201 et seq and applicable law, IOU requests the Court

    declare and impose a constructive trust on all property, assets and proceeds of Defendants,

    securing the Instruments, retroactive to their execution, grant just relief.




                                                   15
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 16 of 17 PageID 16




                        COUNT VII: FORECLOSURE AND RELATED
                             RELIEF AS TO DEFENDANTS

           73.     ¶ 7-32 are incorporated.

           74.     Defendants breached Plaintiff’s Instruments, failed to satisfy them or

    comply with them, a lien on their property, assets and proceeds, like the Properties.

           75.     Per 28 U.S.C. § 2201, § 2001 et seq, Fla. Stat. § 86.011 et seq, § 65.011 et

    seq, § 701.01 et seq, § 45.011 et seq and applicable law, IOU requests the Court declare,

    establish and judicially foreclose its secured lien interest in all property, assets and

    proceeds of Defendants, such as the above Properties, their fixtures, appurtenances, rents,

    contents and insurance for the principal sum of its Note, interest, charges, expenses, costs

    and fees, taxes and abstracting, in which all other claims and interests are inferior,

    subordinate, barred, foreclosed, quieted to all right, title, interest and equity of redemption.

                    COUNT VIII: POSSESSION AND RELATED RELIEF
                                 AS TO DEFENDANTS

           76.     ¶ 7-32 are incorporated.

           77.     Defendants and/or others occupy and possess their property, assets and

    proceeds, such as the Properties, to which Plaintiff or any purchaser at sale is entitled to

    post-sale possession and/or payments.

           78.      Per Fed. R. Civ. P. 64, Fla. Stat § 66.011 et seq and applicable law,

    Plaintiff requests the Court award sole post-sale possession of the property, assets and

    proceeds of Defendants to it or any other purchaser at sale, including the Property and/or

    any other purchaser at sale, ejecting Defendants and/or any others.




                                                   16
Case 8:20-cv-02746-SCB-JSS Document 1 Filed 11/20/20 Page 17 of 17 PageID 17




           79.     The individual Defendants are not minor(s) adjudged incompetent; not in

    the military for the last 30 days, not subject to protection per 50 U.S.C. §3901.

           Respectfully submitted this 20th day of November 2020.

                           By:    /s/Paul G. Wersant
                                  Paul G. Wersant
                                  Florida Bar No. 48815
                                  3245 Peachtree Parkway, Suite D-245
                                  Suwanee, Georgia 30024
                                  Telephone: (678) 894-5876
                                  Email: pwersant@gmail.com
                                  Attorney for Plaintiff IOU
                                  File No. 123719




                                                 17
